Citation Nr: 1706159	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches and dizziness.


REPRESENTATION

Appellant represented by:	Lisa Lee, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1975 to July 1978.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016 the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal.  In August 2016, a medical opinion from a VA neurologist was obtained, and a copy of the medical opinion was provided to the Veteran and the attorney.  38 C.F.R. § 20.901 (2016) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).


FINDINGS OF FACT

1.  The Veteran sustained a head (i.e., scalp) injury during service.

2.  There was no neurologic injury or disease during service and chronic symptoms of migraine were not manifested during service.  

3.  Symptoms of migraine were not continuously manifested since service separation, and migraine was not manifested to a compensable degree in the year following separation from service.

4.  There are no current residuals of the in-service head injury. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury, to include headaches and dizziness, are not met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the November 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in June 2010, September 2010, December 2012, and September 2014.  Also, a VHA advisory medical opinion was obtained in August 2016.  Collectively, the VA examination reports and VHA advisory medical opinion include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners and VA reviewer considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners and VA reviewer had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinions.  When providing the August 2016 VHA advisory medical opinion, the VA reviewer specifically considered the evidence of in-service headaches in September 1976 and March 1978, as well as post-service headaches in late 1984 following a motor vehicular accident.  For these reasons, the Board finds that the collective examination reports and VHA advisory medical opinion are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with a headache disability, variously diagnosed as migraine, vascular headaches, and tension/rebound headaches, and vertigo.  Unlike vertigo, migraine (as an organic disease of the nervous system) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as migraine (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis

The Veteran contends that the current headache disability, variously diagnosed as migraine, vascular headaches, and tension/rebound headaches, was a residual of an in-service head injury.  He specifically asserts that the headaches had their onset during service following a head injury and have recurred since service.  He also contends that he has dizziness, diagnosed as vertigo, as a result of the in-service head injury.  

After review of all the lay and medical evidence of record, the Board finds that the evidence demonstrates a head (i.e., scalp) injury during service, but not a neurologic injury or disease.  In March 1976, the Veteran hit his head on a door frame and sustained a laceration on the top of the head.  The scalp laceration was treated with sutures and a tetanus shot.  

After the initial treatment received for the March 1976 head injury as described above, there was no subsequent report, complaint, diagnosis, or treatment for the head injury or any residuals related thereto, to include any chronic symptoms of migraine.  Headaches were treated in service in 1976 and 1978 without mention of the in-service head injury or the potential diagnosis of migraine.  See Dorland's Illustrated Medical Dictionary 1183 (31st ed. 2007) (noting a diagnosis of migraine headaches is "commonly associated with irritability, nausea, vomiting, constipation or diarrhea, and often photophobia").  At the February 1978 service examination report, the head, scalp, and neurologic system were clinically evaluated as normal.  At the time of service separation in July 1978, the Veteran affirmed that there had been no change in his medical condition since the February 1978 service examination.  See July 1978 service Statement of Medical Condition.  

Because the service treatment records are complete, show treatment for the March 1976 head injury with no mention of residuals other than a scalp laceration at that time, show treatment for headaches in September 1976 and March 1978 with no mention of the prior head injury, that the head, scalp, and neurologic system were clinically evaluated at the February 1978 service separation examination and determined to be normal (while simultaneously noting a temporary profile for a collapsed lung), and that the Veteran was asked to identify any change in medical condition since the February 1978 service separation examination on the July 1978 Statement of Medical Condition and denied any change, the Board finds that residuals related to the in-service head injury, including chronic symptoms of migraine, are conditions that would have ordinarily been recorded during service had they been present; therefore, the lay and medical evidence generated contemporaneous to service, which shows an in-service head injury with no residuals, including no chronic symptoms of migraine during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of head injury residuals or chronic symptoms of migraine during service.  See Buczynski v. Shinseki, 24 Vet. App. 
221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no residuals of the in-service head injury or "chronic" symptoms of migraine during service, the criteria for presumptive service connection under 
38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against finding that there were residuals of the in-service head (laceration) injury or continuous symptoms of migraine since service, including to a compensable degree within one year of service separation.  The earliest post-service complaint of headaches is in November 1980, approximately two years after service separation.  At that time, the Veteran complained of headaches, among other symptoms, which was attributed to epigastric pain and made no mention of service.  In November 1984, approximately six years after service separation, the Veteran reported frequent and severe headaches with frontal pain occurring every other day for only the prior six to eight months.  The earliest diagnosis of migraine was in 1998, approximately twenty years after service separation.  See also May 1996 private medical record (attributing complaint of headaches with denials of trauma to the head, changes to usual visual acuity, nausea, vomiting, diarrhea, or constipation to the assessment of "intermittent headaches").  

The gap of two or more years between service and the onset of headaches of any kind, even headaches that were not migraine, is one factor, along with other factors in this case -- including denial of symptoms at service separation, negative findings at service separation, and post-service histories that show post-service onset of symptoms of headache years after service -- that tends to weigh against a finding of residuals of the in-service head injury or continuous symptoms of migraine after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of migraine since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of migraine since service are not met, and the criteria for presumptive service connection for migraines manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's competent lay account of residual headaches and dizziness after the in-service head injury during and since service; however, because the account is inconsistent with, and outweighed by, the other lay and medical evidence contemporaneous to service showing no residual symptoms of the head injury and headaches that are unrelated to the in-service head injury, and the post-service lay and medical evidence showing no head injury residuals and showing an onset of headaches years after service, it is not deemed credible, so is of no probative value.  

The competent medical opinion evidence also weighs against the appeal.  After review of the record and providing a summary of the relevant evidence included therein, the August 2016 VA reviewer opined that it was not at least as likely as not that there were residual symptoms or deficits related to the in-service scalp laceration suffered in March 1976, including no neurological, neurocognitive, or neurobehavioral disabilities.  When providing rationale for the medical opinion, the August 2016 VA reviewer noted that a trivial scalp laceration occurred in March 1976 with no evidence of associated traumatic brain injury, and no clinical elements were documented to suggest that the laceration was followed by the stereotypic constellation of persistent post-concussive symptoms to suggest ensuing post-concussive headache/syndrome as residuals.  The August 2016 VA reviewer wrote that there was no other evidence of concussion or ensuing post-concussive syndrome.  

In addition, the August 2016 VA reviewer noted that the dizziness, lightheadedness, fainting spells, headaches, nausea and other non-specific symptoms randomly occurring in the record from time to time occurred serendipitously, in most instances stemming from other ailments such as sinus disease, upper respiratory viral infections, diabetes mellitus, and migraine without aura.  The August 2016 VA reviewer wrote that there were no clinical elements documented in the record to suggest that the scalp laceration sustained in March 1976 produced any immediate (acute) or lasting (chronic) neurological symptoms, deficits, or disabilities.  See also December 1986 VA health record (noting complaint of dizziness and lightheadedness for two days attributed to an assessment of vertigo of unknown etiology).  

The August 2016 VA reviewer has expertise in neurology, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion; therefore, the August 2016 VHA advisory medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

Although the Veteran has asserted that he has residuals from the in-service head injury manifested by headaches and dizziness, he is a lay person and, under the facts of this case that include no head injury residuals in service other than a minor scalp laceration that healed without residuals, no chronic symptoms of migraine during service, treatment for headaches twice during service unrelated to the in-service head injury, and no continuous post-service symptoms, does not have the requisite medical expertise to diagnose the residuals of a head injury or render a competent medical opinion regarding the relationship over many years between any current headache disability and/or vertigo and active service.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the neurological system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's purported opinion relating the current headache disability and vertigo, as residuals of the in-service head injury, to active service is of no probative value.

Although the Veteran is competent to report having had symptoms at any given time, the weight of the credible evidence shows that the headache disability and vertigo were first manifested two years or more after service and is unrelated to service.  The competent medical opinion evidence weighs against a finding of in-service head injury residuals, to include a headache disability or vertigo or any 

disability manifested by headaches or dizziness.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for residuals of a head injury; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a head injury, to include headaches and dizziness, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


